Citation Nr: 0309631	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a corneal 
ulcer injury of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1944 to December 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO) which denied the benefit sought on appeal.


REMAND

The veteran claims entitlement to service connection for 
residuals of corneal ulcer injury to the right eye.  A review 
of the record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claim at this time.

A review of the record discloses that the veteran's claims 
file includes private medical records from Richard P. 
Margolies, M.D. An April 2000 statement from Dr. Margolies 
indicates that he first treated the veteran in January 1995, 
and that the veteran underwent cataract surgery in March 
1998.  While the Board acknowledges that the RO made multiple 
attempts to obtain the veteran's complete medical records 
from Dr. Margolies, the Board observes that the veteran's 
claims file is devoid of records from Dr. Margolies for 
treatment prior to May 1998.  As these records are relevant 
to the veteran's claim for service connection, the RO should 
again attempt to associate these records with the claims 
file.

Furthermore, the Board notes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of the veteran's right eye disorders.  It is unclear 
from the medical evidence of record whether the veteran's 
current right eye disorders are related to the right corneal 
injury that the veteran sustained during service.  In this 
regard, the Board notes that the veteran has been diagnosed 
with chronic cystoid macular edema of the right eye, Irvine-
Gass syndrome of the right eye, and cataract of the right 
eye.  In addition, Dr. Margolies noted, in an April 2000 
letter, that the veteran had a corneal scar of the right eye 
consistent with a prior ulceration, found during his cataract 
surgery, but is unclear as to whether there is a 
relationship.  Therefore, the Board finds that the veteran 
should be afforded a VA examination in order to determine the 
nature and etiology of the veteran's current right eye 
disorders, including whether any of these disorders are 
causally or etiologically related to his right corneal injury 
during his service.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c) (VA has an affirmative duty to obtain an examination 
of the claimant at Department health-care facilities if the 
evidence of record does not contain adequate evidence to 
decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
right eye disorders.  After obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file, particularly the 
veteran's clinical records from Dr. 
Margolies from January 1995 through March 
1998.

2.  Following the receipt of the 
veteran's medical records, the veteran 
should be afforded a VA examination to 
determine the nature, severity, and 
etiology of any current right eye 
disorder(s) that the veteran may have.  
The veteran's VA claims folder should be 
made available to the examiner for 
review. The examiner is requested to 
review all pertinent records associated 
with the claims file.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner is then requested 
to offer an opinion as to whether any 
current right eye disorder(s) was/were 
causally or etiologically related to the 
veteran's period of active military 
service, including his August 1950 
treatment for an ulcer of the cornea of 
the right eye.  The examiner is also 
requested to take into consideration the 
veteran's medical history following 
service.  The examiner should report 
complaints and clinical findings in 
detail and the basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


